Citation Nr: 1502493	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of education benefits in the amount of $3,000, to include the issue of whether there was a timely waiver request.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1997 to January 2001. This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 determination of the Committee on Waivers and Compromises of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of education benefits in the amount of $3,000, on the basis that the waiver request was not timely filed.  The Atlanta, Georgia RO is currently handling the appeal.  In April 2014, the Board remanded the case to the RO for additional evidentiary and due process development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the April 2014 remand, the overpayment of education benefits in this case was a loan, or an advance payment, to the Veteran to cover education-related expenses for the Fall 2009 school term, and that such payment was to be deducted from future education payments.  By way of development of the case, the Board requested the RO to associate with the record all documents relating to the Veteran's application for (and issuance to her of) the $3,000 advance payment of education benefits, to include if available a signed receipt for payment and signed certification showing the Veteran agreed to repay the advanced payment; to obtain documentation showing what amount, if any, of the $3,000 advance payment of education benefits to the Veteran remains to be recovered; to ask the Veteran to submit a financial status report and any documentation she may have showing that her VA indebtedness was discharged in bankruptcy court; and to readjudicate the claim for waiver of recovery of an overpayment of education benefits, explaining with clarity the basis for the decision.  

While there is documentation indicating that the total amount of the overpayment of $3,000 has been recovered (via tax interception in March 2011 and February 2014), and that the advance payment paperwork was unavailable except for the fact that the payment check was disbursed on October 20, 2009, the RO was deficient in completing the other development requests.  For example, the RO requested the Veteran to submit a financial status report in July 2014 (without response) but did not ask her to furnish documentation that her VA debt was discharged in bankruptcy (notably, she had previously provided some documents in reference to a bankruptcy filing in September 2011).  Also, in the readjudication of the Veteran's claim in a September 2014 supplemental SOC, the RO explained that the waiver request was denied because the advance payment was in excess of the Veteran's payment for the Fall 2009 enrollment and she was liable for repayment of the debt.  As there was no reference to an untimely waiver request (which was the reason for the denial given by the RO's Committee on Waivers in March 2011), the RO appears to have justified its denial under the principles of equity and good conscience; however, there was no specific discussion of the various elements of the equity and good conscience standard under 38 C.F.R. § 1.965.    

Consequently, the file must be returned to the AOJ.  Where, as here, the requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit any documentation she may have to show that her VA indebtedness had previously been discharged in bankruptcy court.  

2.  After the above development is completed, the AOJ should review the expanded claims file together with any additional evidence submitted by the Veteran, and readjudicate the claim for waiver of recovery of an overpayment of education benefits, explaining with clarity the basis for the decision.  If the benefit sought remains denied, the AOJ should furnish the Veteran an appropriate supplemental SOC, which contains a recitation of the evidence and applicable laws and regulations, insofar as claims for waiver of recovery of overpayments are concerned, to include 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965, and a discussion of how each of the elements in these laws and regulations affected the AOJ's determination, and afford her opportunity to respond.  Thereafter, the RO should return the case (with the expanded record) to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

